           Case 1:18-cv-05202-ELR Document 5 Filed 12/28/18 Page 1 of 21




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

MAURINDA F. ALLEN          )
                           )
    Plaintiff,             )
                           )
v.                         )                                 Civil Action No.:
                           )                                 1:18-cv-05202-ELR
GAMEL ACCOUNTING & TAX     )
RESOLUTION INC.; EDILENE   )
JOHANSSON and JESSICA BUSH )
                           )
    Defendants.            )

        DEFENDANTS GAMEL ACCOUNTING & TAX RESOLUTION
           INC., EDILENE JOHANSSON AND JESSICA BUSH’S
             JOINT ANSWER TO PLAINTIFF’S COMPLAINT

        COME NOW, Defendants Gamel Accounting & Tax Resolution Inc.

(“Gamel Accounting”), Edilene Johansson and putative Defendant Jessica Bush1

who by and through the undersigned counsel file this Joint Answer and Defenses to

the above-styled Complaint that has been filed pursuant to the Fair Labor

Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq. (“FLSA”).

                          DEFENDANTS’ GENERAL DEFENSES

                                               First Defense

        Plaintiff has failed to state a claim upon which relief can be granted.

1
 Putative Defendant Jessica Bush has not been served with the Complaint and Summons and is filing this Answer
by Special Appearance only. Ms. Bush asserts her right to preserve all defenses relating to service of process.
        Case 1:18-cv-05202-ELR Document 5 Filed 12/28/18 Page 2 of 21




                                 Second Defense

      Plaintiff’s claims are barred by accord and satisfaction and/or by payment.

                                  Third Defense

      Plaintiff’s claims are barred in whole or in part to the extent that the work

performed falls within exemptions, exclusions, exceptions, or credits provided for

in the FLSA, even assuming for the sake of argument only, that any of the

Defendants are subject to the FLSA.

                                 Fourth Defense

      Plaintiff’s claims are barred to the extent that Plaintiff has been paid and/or

received all wages and all other compensation and/or reimbursement due to her by

virtue of her employment.

                                  Fifth Defense

      Plaintiff’s FLSA claims against Defendant Edilene Johansson are barred as a

matter of fact and law because Defendant Johansson was not Plaintiff’s employer.

                                  Sixth Defense

      Plaintiff’s FLSA claims against putative Defendant Jessica Bush are barred

as a matter of fact and law because Defendant Bush was not Plaintiff’s employer.

                                 Seventh Defense

      Plaintiff’s FLSA claims are barred because Defendant Gamel Accounting

                                         2
           Case 1:18-cv-05202-ELR Document 5 Filed 12/28/18 Page 3 of 21




was not an employer subject to the FLSA.

                                  Eighth Defense

      Defendants at all times acted in good faith to comply with the applicable law

and acted with reasonable grounds to believe that their actions did not violate the

statutes cited in the Complaint; in addition, Defendants assert a lack of willfulness

or intent to violate the law as a defense to any claim by Plaintiff for liquidated

damages.

                                  Ninth Defense

      Plaintiff’s claims are barred by the doctrine of waiver and by estoppel.

                                  Tenth Defense

      Plaintiff’s claims are barred by Defendants’ good faith defense based on

objective and subjective grounds including but not limited to that they reasonably

relied upon the professional advice and counsel of a professional accountant.

                                 Eleventh Defense

      Defendant Bush asserts the defenses of insufficient process and service of

process.

                                 Twelfth Defense

      Plaintiff’s breach of contract and retaliation claims fail as a matter of law

and fact because Plaintiff was at all times an at-will employee whose employment

                                         3
        Case 1:18-cv-05202-ELR Document 5 Filed 12/28/18 Page 4 of 21




was terminated for cause due to Plaintiff’s poor job performance attributable to

many errors and mistakes in her accounting work which resulted in the loss of

clients and caused additional work for other employees.

                                 Thirteenth Defense

      Plaintiff’s claim for retaliation fails as a matter of law because Defendant

Gamel Accounting had legitimate, non-discriminatory business reasons for

terminating Plaintiff’s employment.

                                 Fourteenth Defense

      Because the Defendants are not subject to the FLSA, the Court lacks subject

matter jurisdiction over all of the Plaintiff’s claims.

                                  Fifteenth Defense

      In the absence of an agreement in writing, Plaintiff’s claim for breach of

contract pertaining to the alleged commissions fails as a matter of fact and law.

           DEFENDANTS’ SPECIFIC RESPONSES TO THE
        NUMBERED PARAGRAPHS IN PLAINTIFF’S COMPLAINT

                                           1.

      RESPONSE NO. 1: To the extent that Paragraph 1 is a correct statement of

law it is admitted; however, as to the phrase “as explained here,” Defendants lack

knowledge or information sufficient to form a belief about the truth of such

allegation and so deny it.
                                            4
        Case 1:18-cv-05202-ELR Document 5 Filed 12/28/18 Page 5 of 21




                                       2.

      RESPONSE NO. 2: Paragraph 2 consists of legal claims which the

Defendants can neither admit nor deny since the provisions of the law are whatever

they are and otherwise speak for themselves.

                                       3.

      RESPONSE NO. 3: Paragraph 3 consists of legal claims and legal

arguments which the Defendants can neither admit nor deny since the provisions of

the law are whatever they are and otherwise speak for themselves.

                                       4.

      RESPONSE NO. 4: The allegations in Paragraph 4 are denied.

                                       5.

      RESPONSE NO. 5: Defendants admit that Plaintiff was paid on an hourly

   basis. The remaining allegations in Paragraph 5 are denied.

                                        6.

      RESPONSE NO. 6: Defendants admit that Plaintiff was a Georgia resident

at that time that she began working for Defendant Gamel Accounting on or about

March 7, 2018 and that her employment was terminated for cause on or about

October 17, 2018; the remaining allegation in Paragraph 6 are denied.




                                        5
        Case 1:18-cv-05202-ELR Document 5 Filed 12/28/18 Page 6 of 21




                                          7.

      RESPONSE NO. 7: The allegations in Paragraph 7 are admitted.

                                          8.

      RESPONSE NO. 8: Defendant Johansson admits that she is the owner and

CEO of Gamel Accounting and is a resident of Georgia. She denies that she is

subject to this Court’s jurisdiction under the FLSA and admits that she made the

decision to terminate Plaintiff, an at-will employee; the remaining allegations in

Paragraph 8 are denied.

                                          9.

      RESPONSE NO. 9: It is admitted that Defendant Bush is a resident of

Georgia and was employed by Gamel Accounting as its office manager; all other

allegations in Paragraph 9 are denied.

                                          10.

      RESPONSE NO. 10: Defendants lack knowledge or information sufficient

to form a belief about the truth of the allegation and meaning of “most superior

officer” and so deny these allegations.

                                          11.

      RESPONSE NO. 11: Defendant Johansson set the pay rates for employees

and decided employee pay; Defendant Bush did not have the authority to hire and

                                          6
          Case 1:18-cv-05202-ELR Document 5 Filed 12/28/18 Page 7 of 21




fire employees but did work as the office manager but was not supervising

Plaintiff’s work; neither Defendant directed and supervised the Plaintiff’s work as

Defendant Johansson was seldom in the office and Defendant Bush is not a CPA or

an accountant or a tax preparer; the remaining allegations in Paragraph 11 are

denied.

                                       12.

      RESPONSE NO. 12: The allegations in Paragraph 12 are denied.

Defendants Bush and Johansson were not Plaintiff’s employers the meaning of the

FLSA.

                                       13.

      RESPONSE NO. 13: Paragraph 13 is denied.

                                       14.

      RESPONSE NO. 14: Paragraph 14 is admitted that Defendant Gamel

Accounting is a corporation registered in Georgia and doing business in the

District; the remaining allegations are denied with respect to the implication that

the other two Defendants “were officers and managers over Plaintiff” within the

meaning of the FLSA; any remaining allegations are denied.

                                       15.

      RESPONSE NO. 15: Defendants admit that the individual Defendants are

                                         7
          Case 1:18-cv-05202-ELR Document 5 Filed 12/28/18 Page 8 of 21




Georgia residents residing in this district; all other allegations in Paragraph 15 are

denied.

                                         16.

      RESPONSE NO. 16: It is admitted that the acts complained of by Plaintiff

are alleged to have occurred in the Northern District of Georgia; Defendants deny

the remaining allegations.

                                         17.

      RESPONSE NO. 17: The allegations set forth in Paragraph 17 are denied.

                                         18.

      RESPONSE NO. 18: Defendants admit that Plaintiff was employed by

Gamel Accounting as a staff accountant; Defendants lack knowledge or

information sufficient to form a belief as to the remaining allegations in Paragraph

18, thus, the remaining allegations are deemed denied.

                                         19.

      RESPONSE NO. 19: The allegations in Paragraph 19 are admitted.

                                         20.

      RESPONSE NO. 20: Paragraph 20 is admitted.

                                         21.

      RESPONSE NO. 21: It is admitted that Plaintiff was paid on an hourly

                                          8
        Case 1:18-cv-05202-ELR Document 5 Filed 12/28/18 Page 9 of 21




basis; all other allegations in Paragraph 21 are denied.

                                         22.

      RESPONSE NO. 22: The allegations in Paragraph 22 are denied.

                                         23.

      RESPONSE NO. 23: The allegations in Paragraph 23 are admitted.

                                         24.

      RESPONSE NO. 24: Defendants admit that Plaintiff was paid on a weekly

basis; the remaining allegations in Paragraph 24 are denied.

                                         25.

      RESPONSE NO. 25: The allegations in Paragraph 25 are denied.

                                         26.

      RESPONSE NO. 26: The allegations in Paragraph 26 are denied.

                                         27.

      RESPONSE NO. 27: The allegations in Paragraph 27 are denied.

                                         28.

      RESPONSE NO. 28: The allegations in Paragraph 28 are denied.

                                         29.

      RESPONSE NO. 29: The allegations in Paragraph 29 are denied.




                                          9
       Case 1:18-cv-05202-ELR Document 5 Filed 12/28/18 Page 10 of 21




                                       30.

      RESPONSE NO. 30: The allegations in Paragraph 30 are denied.

                                       31.

      RESPONSE NO. 31: The allegations in Paragraph 31 are denied.

                                       32.

      RESPONSE NO. 32: Plaintiff was provided access to her time records for

her own independent review; the remaining allegations in Paragraph 32 are denied.

                                       33.

      RESPONSE NO. 33: The allegations in Paragraph 33 are denied.

                                       34.

      RESPONSE NO. 34: The allegations in Paragraph 34 are denied.

                                       35.

      RESPONSE NO. 35: Paragraph 35 consists of legal claims which the

Defendants can neither admit nor deny since the provisions of the law are whatever

they are and otherwise speak for themselves; in any event, the Defendants deny

being subject to the FLSA.

                                       36.

      RESPONSE NO. 36: Paragraph 36 consists of legal claims which the

Defendants can neither admit nor deny since the provisions of the law are whatever

                                       10
       Case 1:18-cv-05202-ELR Document 5 Filed 12/28/18 Page 11 of 21




they are and otherwise speak for themselves; in any event, the Defendants deny

being subject to the FLSA.

                                       37.

      RESPONSE NO. 37: Paragraph 37 consists of legal claims and legal

arguments which the Defendants can neither admit nor deny since the provisions of

the law are whatever they are and otherwise speak for themselves; in any event, the

Defendants deny being subject to the FLSA.

                                       38.

      RESPONSE NO. 38: The allegations in Paragraph 38 are denied.

                                       39.

      RESPONSE NO. 39: The allegations in Paragraph 39 are denied.

                                       40.

      RESPONSE NO. 40: The allegations in Paragraph 40 are denied. Plaintiff

did not complete time sheets; Plaintiff clocked in and clocked out using a

standalone laptop.

                                       41.

      RESPONSE NO. 41: The allegations in Paragraph 41 are denied.

                                       42.

      RESPONSE NO. 42: The allegations in Paragraph 42 are denied insofar as

                                        11
       Case 1:18-cv-05202-ELR Document 5 Filed 12/28/18 Page 12 of 21




they suggest that Defendants violated the law or failed to maintain accurate time

records for hourly employees.

                                        43.

      RESPONSE NO. 43: Defendant Gamel Accounting admits having

employed a CPA; the remaining allegations in Paragraph 43 are denied.

                                        44.

      RESPONSE NO. 44: Defendants deny “shaving time” and deny refusing to

pay Plaintiff for all hours worked; the remaining allegations in Paragraph 44 are

also denied.

                                        45.

      RESPONSE NO. 45: Defendants deny being subject to the FLSA therefore

the allegations in Paragraph 45 are denied.

                                        46.

      RESPONSE NO. 46: Defendants admit not consulting with the Department

of Labor but deny they were subject to the FLSA; any remaining allegations in

Paragraph 46 are denied.

                                        47.

      RESPONSE NO. 47: The allegations in Paragraph 47 are denied.




                                         12
       Case 1:18-cv-05202-ELR Document 5 Filed 12/28/18 Page 13 of 21




                                        48.

      RESPONSE NO. 48: Defendants deny being subject to the FLSA; the

remaining allegations in Paragraph 48 are denied.

                                        49.

      RESPONSE NO. 49: The allegations in Paragraph 49 are denied.

                                        50.

      RESPONSE NO. 50: The allegations in Paragraph 50 are denied.

                                        51.

      RESPONSE NO. 51: The allegations in Paragraph 51 are denied.

                                        52.

      RESPONSE NO. 52: The allegations in Paragraph 52 are denied.

                                        53.

      RESPONSE NO. 53: To the extent that Plaintiff’s statement contains

correct and accurate statements of the law, Defendants admit that statement,

otherwise, denied.

                                        54.

      RESPONSE NO. 54: The allegations in Paragraph 54 are denied.

                                        55.

      RESPONSE NO. 55: Defendants admit that Plaintiff sent emails which

                                        13
        Case 1:18-cv-05202-ELR Document 5 Filed 12/28/18 Page 14 of 21




speak for themselves; the remaining allegations in Paragraph 55 are denied.

                                         56.

      RESPONSE NO. 56: The allegations in Paragraph 56 are denied; Plaintiff’s

poor performance in making many mistakes resulted in certain clients complaining

and ceasing to do business with Defendant Gamel Accounting because of Plaintiff’s

mistakes.

                                         57.

      RESPONSE NO. 57: The allegations in Paragraph 57 are denied.

                                         58.

      RESPONSE NO. 58: Defendants reincorporate and restate herein their prior

responses to Paragraphs 1-57 as if fully restated here.

                                         59.

      RESPONSE NO. 59: Paragraph 59 is admitted in that Plaintiff has brought

a claim under the FLSA; Defendants deny being subject to the FLSA.

                                         60.

      RESPONSE NO. 60: The allegations in Paragraph 60 pertaining to the

FLSA are denied; Defendants admit having knowledge of the hours that Plaintiff

worked.




                                         14
          Case 1:18-cv-05202-ELR Document 5 Filed 12/28/18 Page 15 of 21




                                       61.

      RESPONSE NO. 61: The allegations in Paragraph 61 pertaining to the

FLSA are denied; Defendants admit having knowledge of Plaintiff’s hours worked

and her rate of pay in any given work week; any remaining allegations are denied.

                                       62.

      RESPONSE NO. 62: The allegations in Paragraph 62 are denied.

                                       63.

      RESPONSE NO. 63: The allegations in Paragraph 63 are denied.

                                       64.

      RESPONSE NO. 64: The allegations in Paragraph 64 are denied.

                                       65.

      RESPONSE NO. 65: The allegations in Paragraph 65 are denied.

                                       66.

      RESPONSE NO. 66: To the extent that Plaintiff’s statement contains

correct and accurate statements of law, Defendants admit that statement, otherwise,

denied.

                                       67.

      RESPONSE NO. 67: The allegations in Paragraph 67 are denied.




                                        15
        Case 1:18-cv-05202-ELR Document 5 Filed 12/28/18 Page 16 of 21




                                         68.

      RESPONSE NO. 68: Defendants reincorporate and restate herein their prior

responses to Paragraphs 1-67 as if fully restated here.

                                         69.

      RESPONSE NO. 69: The allegations in Paragraph 69 are denied.

                                         70.

      RESPONSE NO. 70: The allegations in Paragraph 70 are denied.

                                         71.

      RESPONSE NO. 71: The allegations in Paragraph 71 are denied.

                                         72.

      RESPONSE NO. 72: The allegations in Paragraph 72 are denied.

                                         73.

      RESPONSE NO. 73: The allegations in Paragraph 73 are denied.

                                         74.

      RESPONSE NO. 74: The allegations in Paragraph 74 are denied.

                                         75.

      RESPONSE NO. 75: Defendants reincorporate and restate herein their prior

responses to Paragraphs 1-74 as if fully restated here.




                                         16
        Case 1:18-cv-05202-ELR Document 5 Filed 12/28/18 Page 17 of 21




                                            76.

       RESPONSE NO. 76: The allegations in Paragraph 76 are denied.

                                            77.

       RESPONSE NO. 77: The allegations in Paragraph 77 are denied.

                                            78.

       RESPONSE NO. 78: The allegations in Paragraph 78 are denied.

                                            79.

       RESPONSE NO. 79: The allegations in Paragraph 79 are denied.

                                            80.

       RESPONSE NO. 80: The allegations in Paragraph 80 are denied.

                                            81.

       RESPONSE NO. 81: The allegations in Paragraph 81 are denied.

                                            82.

       RESPONSE NO. 82: The allegations in Paragraph 82 are denied.

                                            83.

       To the extent that a response is required to the Prayer of Relief, it is denied

that Plaintiff is entitled to any relief.

                       DEFENDANTS’ GENERAL DENIALS

       Defendants deny all allegations, whether express or implied, not explicitly

                                            17
        Case 1:18-cv-05202-ELR Document 5 Filed 12/28/18 Page 18 of 21




admitted in the preceding numbered paragraphs.

      WHEREFORE, Defendants respectfully request that this Honorable Court:

      (a) dismiss Plaintiff’s Complaint with prejudice;

      (b) deny Plaintiff’s demands and prayer for relief;

      (c) award costs and reasonable attorney fees to Defendants that are incurred

in the defense of this action; and

      (d) grant Defendants such other and further relief as the Court deems just

and proper.

      Respectfully submitted this 28th day of December of 2018 by:

                                                   s/Albert J. Bolet, Esq.
                                                   Albert J. Bolet, III
                                                   Ga. Bar No. 065785
                                                   Lead Counsel for Defendants
                                                   Hipolito M. Goico, Esq.
                                                   Georgia Bar No. 299195
                                                   Janice D. Ward, Esq.
                                                   Georgia Bar No. 737281
                                                   Attorneys for Defendants
                                                   Gamel Accounting & Tax
                                                   Solutions, Edilene Johansson
                                                   and Jessica Bush
GOICO & BOLET, P.C.
2021 North Druid Hills Road, N.E.
Suite 200
Brookhaven, Georgia 30329
Telephone: (404) 320-3456
abolet@goicobolet.com
hgoico@goicobolet.com
jward@goicobolet.com
                                         18
       Case 1:18-cv-05202-ELR Document 5 Filed 12/28/18 Page 19 of 21




      The undersigned certifies that this document complies with the font and

point selections approved by the United States District Court of the Northern

District of Georgia in LR 5.1C. This document has been prepared in Times New

Roman, 14 point font, and complies with all other applicable formatting rules.

                                             /s/ Albert J. Bolet, III
                                             Albert J. Bolet, III
                                             Georgia Bar No. 065785
                                             Lead Counsel for Defendants


GOICO & BOLET, P.C.
2021 North Druid Hills Road, N.E.
Suite 200
Brookhaven, Georgia 30329
Telephone: (404) 320-3456
Facsimile: (404) 320-3026
abolet@goicobolet.com




                                        19
       Case 1:18-cv-05202-ELR Document 5 Filed 12/28/18 Page 20 of 21




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

MAURINDA F. ALLEN          )
                           )
    Plaintiff,             )
                           )
v.                         )                Civil Action No.:
                           )                1:18-cv-05202-ELR
GAMEL ACCOUNTING & TAX     )
RESOLUTION INC.; EDILENE   )
JOHANSSON and JESSICA BUSH )
                           )
    Defendants.            )


                          CERTIFICATE OF SERVICE

      I hereby certify that on this date, I have electronically filed DEFENDANTS’

ANSWER TO COMPLAINT with the Clerk of Court using the CM/ECF system

which will automatically send email notification of such filing to the following

attorneys of record:

                           Mitchell L. Feldman, Esq.
                           1201 Peachtree Street, NE
                           400 Colony Square #200
                           Atlanta, Georgia 30361
                           mitch@feldmanwilliams.com




                                       20
       Case 1:18-cv-05202-ELR Document 5 Filed 12/28/18 Page 21 of 21




      Respectfully submitted this 28th day of December of 2018.

                                     s/ Albert J. Bolet, III, Esq.
                                     Albert J. Bolet, III
                                     Ga. Bar No. 065785
                                     Lead Counsel for Defendants
                                     Gamel Accounting & Tax Solutions,
                                     Edilene Johansson and Jessica Bush


GOICO & BOLET, P.C.
2021 North Druid Hills Road, N.E.
Suite 200
Brookhaven, Georgia 30329
Telephone: (404) 320-3456
abolet@goicobolet.com




                                       21
